                             Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 1 of 20

                                for a Search Warrant
A0 106 (Rev. 04/10) Application

                                                             COURT
                                      UNITED STATES DISTRICT                                                                          MAY 2 82019
                                                                           SEALEIfor   the
                                                                                                                           CLERK U S         DtSTFI         OURT
                                                        WESTERN District of TEXAS
                                                                                                                                              DEPUT         LERK
                                           of                                          )
               In the Matter of the Search                                             )                                 YA'5 -
           (Briefly describe the properly
                                          to be searched
                                                                                       )     Case No.        'S\   V%-
                        the person by name and address)
            or ident(fr
                                     Antonio, Texas                                    )
  8715 Hideout Bend, San                                                               )

                                                                                       )

                                                                                                  WARRANT
                                               APPLICATION FOR A SEARCH                                                 state under
                                                                  for the government, request a search warrant and
                                           officer or an attorney                                        the person or describe the
             I, a federal law enforcement                  on the following person or property (identt5'
                                           to believe that
   penalty   of perjury that I have reason
                                   its location):
  property to be searched and give
  See Attachment "A"
                                                                                                                                                      the
                                                                           TEXAS                                   there is now concealed (identjfj
                              WESTERN                  District of
   located in the
                                   to be seized):
   person or describe the property
                                                                                incorporated by reference.
                                               B, which are attached hereto and
   See ATTACHMENT A and ATTACHMENT

                                                                                  or more):
                                                  R. Crim. P. 41(c) is (check one
              The basis for the search under Fed.
                   Iii evidence
                                 of a crime;
                                                             items illegally possessed;
                       contraband, fruits of crime, or other
                       0                                                      in committing a crime;
                                          for use, intended for use, or used
                    E1 property designed
                                                           who is unlawfully restrained,
                       a person to be arrested or a person
                       0
                                                    of:
               The search is related to a violation
                                                                                          Offense Description
                                                                                                                                 Controlled Substances.
                  Code Section
                                                                  Conspiracy to Possess and Possession With Intent to Distribute
               21 U.S.C. §   841(a)(1) &
                           846


                                                  facts:
                The application is based on these
                                                           hereto and incorporated by reference.
      See AFFIDAVIT, which is attached
                 %
                 0
                       Continued on the attached sheet.
                       Delayed notice          days (give exact ending date
                       under 18 U.S.C. § 3103a, the basis
                                                                             if more than 30 days:
                                                          of which is set forth                   odsheet'"                                   is requested




                                                                                                                   Applicant s signature
                                                                                                              TFO Bryan Smith, DEA

                                           in my presence.
            Sworn to before me and signed
                                               electronically.
       0    Sworn to telephonically and signed


       Date:
                                                                                                                                      Judge
                                                                                                   Richard B. Farrer, U.S. Magistrate
                             SAN ANTONIO, TEXAS                                                                     Printed name and title
        City and state:
       Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 2 of 20




                           ATTACHMENT "A"
                                                               and
                                 Texas; is a white brick with
8715 Hideout Bend, San Antonio,                          two  (2)
                             dwelling, with an attached
beige trim, two story family                                 glass
                                front door with a rectangle
car garage with a dark colored
in the center.




                                    1
           Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 3 of 20




                               ATTACHNENT "B"


                                      ledgers, bank records, money
1. Books, records, receipts, notes,                       -both
                             contents, computer software
orders, computers and their                        to the
                            other papers relating
hardware and software, and
                           ordering, sale, importation,
purchase, transportation,
                               of controlled substances and/or
manufacture, and distribution
                                   transfer, storage, deposit,
records relating to the receipt,
                             of the proceeds from the
investment, and disposition
distribution  of illegal controlled substances;
                                     precious metals, jewelry,
2. Currency, financial instruments,
                              notes and/or papers of financial
bank records, titles, deeds,
                                     transferring, storing,
transactions relating to obtaining,
                                    concealing, or expending of
depositing, investing, laundering,
                               made or derived from trafficking
money or other items of value
                                   and the contents of safes,
in illegal controlled substances,
                                boxes, and other receptacles
vaults, security boxes, locked
containing the same;
                                     ID boxes, digital pagers and
3. Telephone, address books, caller
                                     and their contents, and/or
their contents, cellular telephones
                                        and/or telephone numbers
papers which reflect names, addresses,
of individuals, businesses,
                            and associates in the purchase,
                                   and distribution of illegal
transportation, sale, manufacture
                                           and businesses who aid,
controlled substances and/or individuals
                                   of moneys from the trafficking
assist or conceal the disposition
                                   and telephone records
of illegal controlled substances,
indicating long distance calls;
                                    tapes of individuals, property
 4. Photographs and video cassette
 and illegal controlled substances;
                                                      materials used in
 5. Illegal        controlled substances, including,
                                                        illegal
 packaging,        cutting, weighing, and distributing          of Title
                                                       sections
 controlled        substances in violation of various
                                                    841(a) (1),
 21, United        States Code, including Sections
 841(b)    (1)   (A), and 846;

                                            handguns, and ammunition;
     6. Guns including rifles, shotguns,
     The items listed in paragraph
                                     A above constitute evidence of
                                           in the distribution and
     ongoing and continuing involvement
                                          substances in violation of
     importation of illegal controlled
                                      United States Code, including
     various sections of Title 21,
                                          and
     Sections 841(a) (1), 841(b) (1) (A),


                                        1
       Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 4 of 20




                                                distribution of
           the laundering  of proceeds from the
846 and in                                           18, United
                   substances  in violation of Title
illegal controlled
                     1956.
States Code, Section




                                     2
         Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 5 of 20




                            AFFIDAVIT


                                         Officer, Drug
Your Affiant is Bryan Smith, Task Force
                                          Texas, being duly sworn
Enforcement Administration, San Antonio,
state:
                                                 Sheriff by the
1.  Your Affiant has been employed as a Deputy
                                                   Division and is
Bexar County Sheriff's Office (BCSO) Narcotics
                                               Officer with the
currently assigned as a Deputized Task Force
                                                 in San Antonio,
United States Drug Enforcement Administration
                                           for over sixteen (16)
Texas. Affiant has been employed by BCSO
                                            has been assigned to
years and over six (6) years of that term
                                          of the San Antonio
the Drug Enforcement Administration out
                                                    employment, he
District Office. During the course of Affiant's
has been involved in drug trafficking and
                                            money laundering
                                                        in the
investigations. Affiant has also received training
                                                     (DTO) and has
investigation of drug trafficking organizations
                                                drug trafficking
been provided with information regarding how
                                      business.  Affiant has also
organizations conduct their illegal
                                           local law enforcement
had discussions with federal, state, and
                                            have substantial
officers and Special Agents with DEA that
experience in the investigation of   drug trafficking
                                               in support of an
 organizations. Affiant makes this affidavit
                                                  case agents with
 application seeking a court order authorizing
 the Bexar County Sheriff's Office and
                                        assisting agents of the
 Drug Enforcement Administration (DEA) to
                                           conduct a documentary
                                           at 871.5 Hideout Bend,
 search warrant for the residence located
 San antonio, Texas.
                                                 participation in
2. Based on Affiant's training, experience, and
                                             involving controlled
this investigation and other investigations
                                               with other
substances and from having talked extensively
                                                  officers
experienced DEA Agents and other law enforcement
                                              Affiant knows the
involved with narcotics investigations, your
following:
                                                     title their
 a. that drug traffickers very often purchase and/or
                                               detection of these
 assets in names other than their own to avoid
 assets by government agencies;
                                               persons names, the
 b. that even though these assets are in other
                                               and exercise
 drug traffickers continue to use these assets
 dominion and control over them;
                                            in businesses that
 c. that drug traffickers very often invest
                                                dealing in cash
 deal predominantly in cash and that businesses
          Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 6 of 20




                                 derived from illegal sources,
are often used to launder monies
such as drug trafficking;
                                       and distributors must
d. that large-scale drug manufacturers
                                    U.S. currency in order to
maintain, on hand, large amounts of
                                    drug manufacturing and
maintain and finance their on-going
distribution business;
                                          records, receipts,
e. that drug traffickers maintain books,
                                  other papers relating to the
notes, ledgers, money orders, and
                                                  of controlled
transportation, ordering, sale and distribution       receipts,
                                     books, records,
substances. That the aforementioned
                                      where the traffickers have
notes, ledgers, etc., are maintained
ready access to them;
                                                   to secret
f. that it is common for large scale distributors
                                        records of drug sales and
contraband, proceeds of drug sales and
                                        locations within their
records of drug transactions in secure
                                    other locations which they
residences, their businesses and/or
                                       provide ready access to
maintain dominion and control over, to
                                         items from law
this material and also to conceal these
enforcement authorities;

          to accomplish this concealment, drug
                                                distributors
g.    that,
                                         their residences or
 frequently build "stash" places within                     on
businesses. There are  a number of publications available
                                           places. Copies of
instructing where and how to build "stash"
                                        past been found in the
these types of publications have in the
residences of drug traffickers;
                                            in large scale drug
 h. that it is common for persons involved
                                             documents and records
 manufacturing and distribution to maintain
                                            transfer, concealment
 pertaining to their obtaining, secreting,
                                            large amounts of
 and/or expenditure of narcotics proceeds;
                                                      precious
 currency, U.S. and foreign; financial instruments;
 metal; jewelry; and other items of value
                                           and/or proceeds of drug
                                                        relating to
 transactions; and evidence of financial transactions
                                                   of large sums of
 obtaining, transferring, secreting, or spending
                                                     activities.
 money made from engaging in narcotics trafficking
                                               within their
 i. that drug traffickers maintain these items
                                           they maintain dominion
 residences, businesses, or locations that
 and control over;
                                            utilize electronic
 j. that large scale drug traffickers often
                                              facsimile machines,
 equipment such as computers, telex machines,
                                                  pagers, and
 currency counting machines, cellular telephones,

                                       2
       Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 7 of 20




                                                     count,
telephone answering machines to generate, transfer,
                                                  items a, c,      d,
record and/or store the information described in
e and g above;

                                                    from the sale
k. that when drug traffickers amass large proceeds
of drugs that the drug traffickers attempt to
                                               legitimize their
                                                 accomplish these
profits through money laundering activities. To
                                           but  not limited to,
goals, drug traffickers utilize, including
                                                      services,
domestic and international banks and their attendant
                                   such as  attorneys and
securities brokers, prOfessionals,
                                                       and
accountants, casinos, real estate, shell corporations
                                                      which
business fronts, and otherwise legitimate businesses
generate large quantities of currency;

1. that the sale of Controlled Substances generates large
quantities of U.S. currency in small denominations
                                                   commonly
referred to as "street money";

m. that it is common for drug traffickers to
                                             physically handle
and count the "street money" after receiving it in
                                                   exchange for
                                                           of
the Controlled Substances, thereby leaving a trace residue
Controlled Substances on the "street money".
                                                              to
n. that law enforcement agencies own dogs, which are trained
                                                      residues
react to the scent of Controlled Substances and trace
                                   those trained dogs have in
of Controlled Substances; and that
                                               negotiated  at
the past reacted to narcotics tainted currency
banks and concealed in the residences of drug traffickers;

o. that it is common for drug dealers to separate their "street
                                                       banded
money" by denomination and put this currency in rubber
stacks in varying increments to facilitate quick counting;

p. that the courts have recognized that the small and medium
denominations of questionable currency, along with the manner
                                                              in
which the currency is handled, carried, and concealed may
establish probable cause that there is a substantial connection
between the questionable currency and narcotics transactions;

q. that, the Currency Transaction Report (CTR) (IRS Form
4789), which is required to be completed and filed
                                                   with the IRS
by all financial institutions on every currency transaction
which exceeds $10,000.00, causes tremendous problems for drug
traffickers when they attempt to negotiate their illegitimate
profits at a financial institution;



                                   3
              Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 8 of 20




                                             traffickers often
r.       to evade the filing of a CTR, drug
      that,
                                         so that no one
"structure" their currency transactions
                                         provide false or
transaction exceeds $10,000.00, or they
                                      to legitimize or conceal
misleading information in an attempt
                                   currency;
the source and/or ownership of the

   that traffickers at times become
                                    fearful that their
s.
                                        them under the scrutiny
extravagant spending habits will bring
                                          federal, state, of
by the Internal Revenue Service of other
                                    spending, these traffickers
local agencies. To legitimize their
                                  income commensurate with the
file income tax returns reporting
                                        the year that they feel
amount of money they have spent during
                                    government. The "sourcet' of
can be traced and documented by the
                                        is usually falsely
their income reported on these returns
                                         Retained copies of these
stated, misleading or generic in terms.
                                              in their residences
returns are commonly kept by the traffickers
and businesses;
                                            addresses or
t. that drug traffickers commonly maintain
                                      which reflect names,
telephone numbers in books or papers
                                       their associates in the
addresses and/or telephone numbers of
trafficking organization;
                                          be taken photographs
u. that drug traffickers take or cause to
                                       property and their
of themselves, their associates, their
product. That these drug traffickers
                                     usually maintain these
photographs in their possession;
                                                      wealth is
 v. that the courts have recognized that unexplained
                                            greed, in particular,
 probative evidence of crimes motivated by
                                             substances;
 manufacture and distribution of controlled
                                            their possession that
 w. that drug traffickers commonly have in
 is on their person, at their residences
                                          and/or their businesses,
                                          handguns, pistols,
 firearms, including but not limited to:
                                      guns, and other weapons.
 revolvers, rifles, shotguns, machine
                                               a drug traffickers
 Said firearms are used to protect and secure
                                           is not limited to:
 property. Such property may include, but
                                               books, records, and
 narcotics, narcotics paraphernalia, jewelry,
 currency;
                                                     for
 x. that drug traffickers usually keep paraphernalia
                                                narcotics. These
 packaging, cutting, weighing, and distributing
                                            to, scales, plastic
 paraphernalia include, but are not limited
                                            and measuring
 bags, cutting agents, packaging materials,
 devices.


                                           4
             Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 9 of 20




                                                 in the matter
3. As a result Affiarit's personal participation
                                               reports  made to me
referred to within this affidavit, based upon              other
                                                       and
by officers with the Drug Enforcement Administration
federal, state and local officers, I am
                                         familiar with the
                                         do hereby affirm the
investigation into Frankie MARTINEZ and
following facts:
                                              Affiant, Bryan
(a)During July 20, 2018 through the present,
                                                   an
Smith and other case agents have been conducting
                                            Trafficking
investigation into Frankie MARTINEZ's Drug
                                     received information from a
Organization (DTO). Case agents had
                                                    distributing
credible and reliable persons, regarding MARTINEZ
                                                         in and
multi kilograms of Cocaine and Crystal Methamphetamine
                                                  case agents
around the San Antonio, Texas area. Affiant and
                                                credible   and
found the information that was provided by the
                                                    of computer
reliable persons tobe true and correct. A review            as
                                   has   criminal  history
data bases revealed that MARTINEZ      a
follows;

                                                          Police
           MARTINEZ has been arrested by the San Antonio
           Department for Theft of Firearm, Evading Arrest/Detention,
           Theft $1,500.00   $20,000.00 USC, Engaged in Organized
                                                             Del CS 4-
           Crime, Man/Del CS PG1 4-200 grams, DWI, Poss W/I
                                                     2nd, and Assault
           200 grams, Agg Assault Deadly Weapon, DWI
           Bodily Injury-Family.


 (b)During the course of the investigation into MARTINEZ's(DTO),
                                                identify 8715
Affiant and case agents were able to locate and
                                                   residence.
Hideout Bend, San Antonio, Texas to be MARTINEZ's
                                                    on numerous
Case agents have observed MARTINEZ at the location
occasions during the course of this investigation.

                                                  income for
 (c) Texas Workforce shows the following reported
 Frankie MARTINEZ:
                                                             Texas
      -    Frankie MARTINEZ shows no reported income through
           Workforce Commission.
                                                        Commission
      -    Case agents believe that the Texas Workforce
                                                              is living
           records alone would indicate that Frankie MARTINEZ
                                                                 his
           beyond his means regarding his assets; his residence,
           vehicles, his businesses, etc.

                                                          shows
     A search through the Bexar County Apprasil District 8715
     (d)
                                     currently living in,
 that the residence that MARTINEZ is

                                          5
          Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 10 of 20




                                              $316,310.00 USC
Hideout Bend, San Antonio, Texas is valued at
(2019).

                                               agents have
During the course of this investigation, case
                                   media accounts,  MARTINEZ
observed physically or via, social
                                           possession  of bulk US
driving high-end vehicles, MARTINEZ is in
                                                   amounts of US
Currency, and MARTINEZ owning or investing large
                                                MARTINEZ. This
Currency into serval companies that are run by
                                            contradicts  his
type of life style that MARTINEZ is living
personal income with the Texas Workforce Commission.



                                                      facts
(e) Affiant, TFO Bryan Smith, swears to the following
related to the investigation into Frankie MARTINEZ;
                                                 of DEA Task
During the course of this investigation, members
                                                    (DPS), and
Force Group D54, Texas Department of Public Safety
the San Antonio Police HIDTA (SAPD) worked in
                                              conjunction
utilizing confidential sources and sources of information.

                                                  the San Antonio
On October 2, 2018, DEA Task Force Group D54 and
                                      Texas  Department  of Public
Police Department (SAPD) assisted the
                                              meeting between   two
Safety (DPS) in conducting surveillance of a
                                          referred to as  CS's,
(2) confidential sources, herein will be
Frankie MARTINEZ, aka "Toy", and Robert  Tyrone WILLIAMS.

                                                       utilizing
On this same date, MARTINEZ contacted the CS's while
cellular' phone number 210-317-2852. MARTINEZ
                                              asked the CS's to
                                                          at 702
meet with MARTINEZ at the Twin Peaks restaurant located
                                                     payment of
NW Loop 410 in San Antonio, Texas 78216 to discuss
                                                  of the CS's owed
$2,500.00 USC for a previous drug debt that one
                                   with MARTINEZ,  DPS Special
to MARTINEZ. Prior to the meeting
                                                      USC
Agent Cody Wallace provided the CS's with $2,500.00
 (Official Advanced Funds) along with video and
                                                audio recording
equipment to record the meeting with  Martinez.

                                                          at the
At approximately 5:00 p.m., surveillance was established
                                                    MARTINEZ
Twin Peaks restaurant. Surveillance units observed
sitting inside a black Mercedes sedan outside the  restaurant
waiting for the CS's to arrive.
                                                  the CS's that
 During the recorded meeting, MARTINEZ stated to
                                                     to San
 MARTINEZ was sending kilogram shipments of Cocaine
                                                 sale and
 Antonio, TX, Chicago, IL, and New York, NY for
 distribution. Also during the meeting, MARTINEZ  agreed to sell


                                       6
         Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 11 of 20




                                  ounces of cocaine for
to the CS's four and a half (4       )



$4,000.00 USC later that same night.
                                       one of the CS's via
On the same night, MARTINEZ contacted
                                              the CS's to meet at
celiphone number 210-317-2852 and requested
                                       in San Antonio, Texas,
the Main Event located at 8514 TX-151
                                      of DEA, DPS, and SAPD were
78245. Surveillance units consisting
                                      parking lot. Prior to the
set up in the area of the Main Event
                                        USC (OAF) and recording
meeting, the CS's were given $4,000.00
                                          with MARTINEZ.
equipment to record the drug transaction
                                  arrived   to the meet location
At approximately 9:19PM, MARTINEZ
                                          minutes later, the CS's
driving the same Mercedes sedan. Several
                                            were exiting their
arrived to the meet location. As the CS's
vehicle, surveillance units observed a
                                        white Chevrolet Suburban
                                        to Robert Tyrone
bearing Texas tag #JPC6175, registered
                                       of MARTINEZ. Case agents
Williams, arrive and park in the area
                                      of the white Suburban as
had previously identified the driver
                                             and the CS's met in
Robert Tyrone WILLIAMS. MARTINEZ, WILLIAMS,
                                        walking together inside
the parking lot and then were observed
the Main Event.
                                              and the CS's were
At approximately 9:48PM, MARTINEZ, WILLIAMS,
                                             CS's entered the
observed exiting the Main Event. One of the
                                           as WILLIAMS entered
front passenger seat of WILLIAMS Suburban
                                             side door next to
the driver seat. MARTINEZ was at the driver
                                          making and shipping
WILLIAMS as WILLIAMS and the CS discussed
                                             Antonio, TX. All of
kilograms of cocaine to Chicago, IL and San
these conversations between MARTINEZ,
                                      WILLIAMS, and the CS were
recorded.
                                         the CS four and a half
While inside the Suburban, WILLIAMS sold
(4   )ounces of Cocaine for $4,000.00 USC.
                                             telephone number
MARTINEZ also provided the CS with cellular
                                        call MARTINEZ if there
 (210)238-9362. MARTINEZ told the CS to
was ever a problem regarding the narcotics.
                                              herein will referred
 On January 15, 2019, a confidential source,
                                               cellular phone
 to as CS, called MARTINEZ, who was utilizing
                                                     the CS asked
 number 210-317-2852. During the phone conversation
                                         to a previous drug
 tO meet with MARTINEZ to make a payment
                                            the CS at the Bill
 transaction debt. MARTINEZ agreed to meet
                                         Antonio, Texas.
 Millers located 7140 NW Loop 410 in San
                                            TFO Bryan Smith, and
 Prior to the meeting, DPS SA Cody Wallace,
                                         CS at an undisclosed
 SAPD Officer Nick Stromboe met with the
 location. During the meeting, the CS
                                      and the CS's vehicle were

                                         7
      Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 12 of 20




                                               results. The Cs
searched for contraband which yielded negative
                                           of DPS imprest funds
was given one thousand dollars ($1,000.00)
                                        previous drug debt.
to make the payment to MARTINEZ for the
                                                 Group D54, DPS,
Surveillance units consisting of DEA Task Force
                                       of the  meet location.
SAPD, and BCSO were set up in the area
                                                     alone in a
MARTINEZ was observed by surveillance units sitting
                                                  LGZ1234
black Cadillac sedan bearing Texas license plate
                                          7258  Brandyridge,  San
registered to Victoria Stephanie Morin at
                                              the meet location.
Antonio, Texas, parked in the parking lot of
                                                  location
At approximately 4:21PM, the CS entered the meet
                                                    The CS exited
parking lot and parked next to MARTINEZ's vehicle.
                                               side of MARTINEZ's
their vehicle and entered the front passenger
                                     exited MARTINEZ's  vehicle
vehicle. A short time later, the CS.
                                                  and  SA David
and returned to the CS's vehicle. DPS SA Wallace
Galvan followed the CS to an undisclosed location.

The CS advised DPS SA Wallace that the CS paid
                                               MARTINEZ the one
                                                 The CS also
thousand ($1,000.00) for the previous drug debt.
                                    MARTINEZ's vehicle,  MARTINEZ
stated that while the CS was inside
                                                   for  MCGARITY
coordinated with MARTINEZ's cousin, Adam MCGARITY,
to sell the CS some crystal methamphetamine.

The CS stated that MARTINEZ was on MARTINEZ's
                                               cell phone face
                                                     vehicle.
timing MCGARITY as the CS was sitting in MARTINEZ's
                                                     CS crystal
After MARTINEZ negotiated with MCGARITY to sell the
                                           provided the CS with
methamphetamine, MARTINEZ text the CS and
MCGARITY's celiphone number, 210-780-0700.
                                                    that MARTINEZ
The CS then text MCGARZTY, on the cellphone number
                                              bro".  The CS asked
provided, and MCGARZTY responded "what's good
MCGARITY if MCGARITY was available to meet up and MCGARITY
didn't respond.
                                                         from
At approximately 5:06PM, the CS received a text message
                                                    "this toy cuz
cellphone number 210-381-8621 and the message said
                                            then  called MCGARITY
bro". The CS then responded by text message
                                                       phone
on cellphone number 210-381-8621. During the recorded
                                                  (1) pound of
conversation, MCGARITY agreed to sell the CS one
                                                   and MCGARITY
crystal methamphetamine for $3,250.00 USC. The CS
                                                      the drug
agreed to meet with within an hour or two to conduct
transaction

 At approximately 7:28PM, the CS was directed to
                                                 place a recorded
                                                   call, MCGARITY
 phone call to MCGARITY. During the recorded phone
                                                     in San
 directed the CS to meet MCGARITY at 500 Tomar Drive

                                   8
          Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 13 of 20




                                              Wallace and SA
Antonio, Texas. After the phone call, DPS SA
                                              CS and the CS's
David Galvan conducted another search of the
                                                 was again
vehicle which yielded negative results. The  CS
                                                to record the drug
equipped with video/audio recording equipment
                                                      with
transaction with MCGARITY. The CS was also provided
                                        and  $250.00  USC from DPS
$3,000.00 USC (Official Advanced Funds)
impress funds.

The CS was then followed to the area of 500
                                            Tomar Drive in San
                                               surveillance
Antonio, Texas. Ground surveillance and aerial
(DPS) was previously established within
                                        the meet location area.

At approximately 8:07PM, an unknown vehicle
                                             parked behind the
                                                   the front
CS's vehicle. Surveillance observed MCGARZTY exit
                                                 walked to the
passenger side of the unknown vehicle. MCGARITY
                                            passenger side.
CS's vehicle and entered through the front
                                                    exit the CS's
Moments later surveillance units observed MCGARITY
                                                         reentered
vehicle and walk back to the unknown vehicle. MCGARITY
                                                   the  area.
the front passenger seat and the vehicle departed
                                    MCGARZTY and  DPS  SA Wallace
Surveillance units stayed following
directed the CS to meet at an undisclosed location.

During the meeting, DPS SA Wallace and SA Galvan
                                                  took custody of
                                                 methamphetamine
the recording equipment and a bundle of crystal
                                              again  search for
from the CS. The CS and the CS's vehicle were
                                                   time the CS
contraband which yielded negative results. At the
was released.

DPS SA Wallace and SA Galvan conducted a field
                                               test of the
                                                 positive
suspected crystal methamphetamine which showed a
reaction for methamphetamine. DPS SA Wallace and SA Galvan
                                                           to the
transported the one (1) bundle of crystal methamphetamine
                                                     vault for
DEA SADO where it was entered into the Drug evidence
                                                             was
safe keeping. The one (1) bundle of crystal methamphetamine
                                                     of 638.5
labeled Exhibit 4 and had a total approximate weight
 grams.
                                                  Title III
 Also during the course of this investigation, a
                                                      210-317-2852
 wiretap was conducted on the cellular phone number
                                  During the intercepted  phone
 which was utilized by MARTINEZ.
                                               MARTINEZ  owns or
 calls, MARTINEZ discusses several businesses
                                                  to  be drug
 invested large amounts of US Currency (believed
                             does  not put assets/businesses  under
 proceeds) and that MARTINEZ
                                                         by drug
 MARTINEZ's own name. This is a common tactic utilized
                                                     any personal
 traffickers to deter law enforcement from seizing
 property of the drug trafficker.
       Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 14 of 20




During an intercepted phone call, MARTINEZ stated that MARTINEZ
                                                         black
invested between $30,000.00 USC to $40,000.00 USC into a
Chevrolet Silverado bearing a Texas temporary license plate
                                                            8715
36986H3 which MARTINEZ is currently driving and storing at
Hideout Bend, San Antonio, Texas.

MARTINEZ's also through intercepted phone calls that MARTINEZ
                                                           owns
has his own clothing line named "Money 2 Dirty", MARTINEZ
                                                    owns his own
his own Vodka Company named "Mene Vodka", MARTINEZ
tax servicing company, and MARTINEZ owns a rap studio
                                                       located at
                                                             "The
5025 Timber Hill Drive Suite #101, San Antonio, Texas named
                                                 calls and via
Studio". MARTINEZ claims over intercepted phone
MARTINEZ's numerous social media accounts/posts that MARTINEZ is
the owner of the described business and/or MARTINEZ has invested
large amounts of US Currency into each business.

Due to Affiant's training and experience, it is common practice
for drug traffickers to launder their drug proceeds in start-up
companies or smaller businesses.

Based on all the foregoing facts and my training and experience
as a Bexar County Narcotics Deputy and as a Task Force Officer
with the Drug Enforcement Administration, there is probable
cause to believe and I do believe that Frankie MARTINEZ, and
others, are concealing records and other documents relating to
their receipt, disposition and funds derived from or relating to
                                                               of
the ongoing and continuing acquisition, sale and distribution
Cocaine and large amounts of drug proceeds at 8715 Hideout  Bend,
San Antonio, Texas.

I therefore respectfully request that search warrants be issued
to search the following property and to seize the property which




                                   10
        Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 15 of 20




                                                   of violations
constitutes evidence, fruits and instrumentalities
of Federal criminal Jv.




Bryan !nith, TFO
Drug Enforcement Administration




Sworn   I/cried            to me this            day of May, 2019.




Richard
United States Magistrate Judge




                                     11
                            Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 16 of 20


A0   93 (Rev. 11/13) Search and Seizure Warrant




                                             UNITED STATES DISTRICT COURT
        S EALEI1                                               Western District of Texas

                    In the Matter of the Search of                            )
               (Briefly describe the property to be searched                  )
                or identify the person by name and address)                   )       Case No.   ¶y\CtYVV5 -t1
      8715 Hideout Bend, San Antonio, Texas                                   )
                                                                               )

                                                                               )


                                                  SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a federal Jaw enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Western            District of                 Texas
(identfr the person or describe the property to be searched and give its location):
      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




          JVOU ARE COMMANDED to execute this warrant on or before                                           Ii,       i1       (not to exceed 14 days)
        g in the daytime 6:00 a.m. to 10:00 p.m.               IJ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventoly
as required by law and promptly return this warrant and inventory to              Richard B. Farrer, U.S. Magistrate Judge
                                                                                                     (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 31 03a(b), II find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer
                                                                 executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     11 for        days (not to exceed 30)     until, the facts justif'ing,
                                                    l




Date and time issued:              57'?4/zoJ1


                               SAN ANTONiO, TEXAS                                                Richard B. Farrer, U.S. Magistrate Judge
City and state:
                                                                                                           Printed name and title
                          Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 17 of 20


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                     Return
Case No.:                                Date and time warrant executed:           Copy of warrant and inventory left with:


Inventory made in the presence          of:

Inventory of the property taken and name of any person(s) seized:




                                                                  Certification


          I declare under penalty       of perjury that this inventoryis correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                           Executing officer's signature



                                                                                              Printed name and title
     Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 18 of 20




                           ATTACHMENT "A"

8715 Hideout Bend, San Antonio, Texas; is a white brick with and
beige trim, two story family dwelling, with an attached two (2)
car garage with a dark colored front door with a rectangle glass
in the center.




                                  1
         Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 19 of 20




                              ATTACH!NT "B"


1. Books, records, receipts, notes, ledgers, bank records, money
orders, computers and their contents, computer software -both
hardware and software, and other papers relating to the
purchase, transportation, ordering, sale, importation,
manufacture, and distribution of controlled substances and/or
records relating to the receipt, transfer, storage, deposit,
investment, and disposition of the proceeds from the
distribution of illegal controlled substances;

2. Currency, financial instruments, precious metals, jewelry,
bank records, titles, deeds, notes and/or papers of financial
transactions relating to obtaining, transferring, storing,
depositing, investing, laundering, concealing, or expending of
money or other items of value made or derived from trafficking
in illegal controlled substances, and the contents of safes,
vaults, security boxes, locked boxes, and other receptacles
containing the same;

3. Telephone, address books, caller ID boxes, digital pagers and
their contents, cellular telephones and their contents, and/or
papers which reflect names, addresses, and/or telephone numbers
of individuals, businesses, and associates in the purchase,
transportation, sale, manufacture and distribution of illegal
controlled substances and/or individuals and businesses who aid,
assist or conceal the disposition of moneys from the trafficking
of illegal controlled substances, and telephone records
indicating long distance calls;

4. Photographs and video cassette tapes of individuals, property
and illegal controlled substances;

5. Illegal       controlled substances, including, materials used in
packaging,       cutting, weighing, and distributing illegal
controlled       substances in violation of various sections of Title
21, United       States Code, including Sections 841(a) (1),
841(b)   (1)   (A), and 846;

6. Guns including rifles, shotguns, handguns, and ammunition;
The items listed in paragraph A above constitute evidence of
ongoing and continuing involvement in the distribution and
importation of illegal controlled substances in violation of
various sections of Title 21, United States Code, including
Sections 841(a) (1), 841(b) (1) (A), and


                                      1
     Case 5:19-mj-00627-RBF Document 3 Filed 05/28/19 Page 20 of 20




846 and in the laundering of proceeds from the distribution of
illegal controlled substances in violation of Title 18, United
States Code, Section 1956.




                                  2
